Title: To James Madison from John Morton, 12 December 1801
From: Morton, John
To: Madison, James


					
						Sir,
						Havana. Decr. 12th: 1801.
					
					Under date of yesterday I have addressed you on the situation of Affairs in this quarter.  And 

altho’ the communication was necessarily drawn to considerable length, I trust that the importance 

of the subjects will compensate for the time they may engage your attention.
					Possessing the same disposition that I have ever had, for promoting by every means in my 

power a good understanding between our respective Nations, and the security & welfare of my fellow-citizens in this quarter, I have on this, as on former occasions detailed no Circumstance but what can, & 

will, be supported by the strongest evidence; and in no degree disguised my sentiments on their present 

& future effect & tendency.
					An Embargo having been laid on our Vessels for the whole time since my arrival, untill 

yesterday, in consequence of the sailing of a Spanish Squadron, I have had of course, no 

opportunity, before this, of forwarding any communications.
					From the situation of my affairs in this quarter, I find it impossible to ascertain the probable 

time it may still be necessary for me to remain to effect their completion. I have therefore only 

to say that if the President should be disposed to appoint any other person to this station, that my 

resignation thereof may be considered as having been tendered.  I will continue to endeavor to 

discharge its Duties to the best of my ability untill I am informed of the Presidents pleasure in that 

respect, or untill a successor, if appointed, shall arrive.  With sincere respect, I am Sir, Your Ob. & 

Hl. Servant
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
